Citation Nr: 1804090	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1942 to October 1945.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

While the Board acknowledges and regrets the continued delay and inconvenience to the Veteran, a remand is necessary to provide the Veteran with a new VA examination to determine the current extent of his service-connected bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial disability rating in excess of 10 percent his service-connected bilateral hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations must be performed by a state license audiologist and must include a speech discrimination test using the Maryland CNC word list and a pure tone audiometry test.  38 C.F.R. § 4.85(a) (2017). 

The Board acknowledges both the Veteran's claim that his hearing is worse than indicated in the results of his October 2013 VA examination and his suggestion that his rating be based on audiogram and speech discrimination tests performed by his private physician in January 2011 and January 2013.  However, the Veteran's medical records indicate that these audiograms were conducted using warble tone, not pure tone testing, and do not indicate what word list was used for the speech discrimination testing.  The Board is therefore prohibited from using these results to calculate the Veteran's disability rating.  See 38 C.F.R. § 4.85(a).

The Board also acknowledges and accepts the Veteran's explanation for his cancelling the scheduled VA examination in March 2016.  Unfortunately, the only available option to provide the Veteran with a decision based on a complete record accurately representing his current level of disability is to remand this claim for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have the Veteran scheduled for a VA audio examination.

The RO is informed that the Veteran is 95 years old and has trouble travelling to unfamiliar places.  He has stated that Mather VA Hospital is the easiest facility for him to reach.  If at all possible, schedule the Veteran's exam at this location.  If this is not possible, contact the Veteran to determine the easiest location for him to attend an examination and make all reasonable efforts to accommodate his choice of location.
 
   2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




